Before
INGERSOLL, District Judge.
This was an action brought to recover back certain additional duties imposed by the defendant as collector of this port upon certain goods imported by the plaintiff. On appraisement the value of the goods was raised more than ten per cent., from which the plaintiff , appealed, and merchant appraisers were i thereupon appointed, who raised it, but not. j so much as the others; and thereupon the col-i lector fixed upon the highest value. The i plaintiff protested, upon the ground that the ! collector fixed upon the value without notice I to the plaintiff or hearing any evidence; that | the papers did not show' that the merchant I appraiser was. a discreet and proper person. | and a citizen of the United States: and that : the twenty per cent, v'as calculated not only ¡ upon the appraised value, but upon the. i amount of the commissions also.
: The judge directed the jury to find a verdirt for the defendant.